Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1-25 on 10/20/2021, have been considered but moot, the newly applied combination is provided due to amendment.
As amended, upon a careful consideration of the previously applied prior art, Rapaport, does teach at least, Web site or Web Sites, as sources of content (0146) with focused upon content (or log data), associated with web site (activities, related to content), 0071, and at least interest scoring, being Topic Related (Fig. 1D, 2A), Rapaport appears, recommends resources to users based on topic interests, but fails to according to applicant, to particularly teach in combination, acquiring, associating, determining and recommending.

King has been combine to render any difference obvious, by performing the operations based on Life Libraries (including activities), associated with, a website or websites, acquiring, and associating, persistent user topic and determining to recommend the matching resources acquired, based on historic behavior.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport et al. (US 2010/0205541) in view of King et al. (US 2012/0041941).
Regarding claim 1, Rapaport is deemed to teach, a method for subscribing to a topic, the method comprising: 
SEE subscribe or subscriptions (0035, 0127, 0166, 0195, 0196), associated with Topics (0204), associated with Trends, with peaks and declines and 

0204, “...In one embodiment, advertisers or other such entities may subscribe to a trend reporting service that automatically informs them of when certain topics reach peaks of popularity and then begin to decline...”

O	matching a persistent topic (SEE 0201), for a retrieval keyword (SEE User Profile), based on the retrieval keyword (0127) of a user combined (0038, 0095, 0116, 0202, 0440-) 
SEE 0020, Topic and w/suggestions, 0155 or invitations, 0188, 0216, 0221, 0226 (of Chat Rooms under topic nodes or blog)
O	returning the persistent topic to a client for display, for the user to subscribe and saving the persistent topic subscribed by the user, and recommending (0218, 0226, 0258, 0318), an updated matching resource (0024, 0198), to the user when a matching resource corresponding to the persistent topic subscribed by the user is updated

Note persistent is interpreted associated with definitions of: such as and including, exists and/or endure, over a period, therefore, any trending Topic content, being any of current, hot, or not, or any available topic content, can be considered to be persistent content, when made available to a user.

SEE Fig. 1C, Topic Picking associated with keywords and browsing history to GUI in Figs. 3A-, with Interest Monitor 312, Topic

Regarding claim 1, as amended, as argued, Rapaport, is deficient, associated with the amended language, to advance prosecution the examiner cites, King that is deemed to render obvious any differences, King teaches details associated with, a where and when, the suggestions based on acquired documents based on proven Topics of interest, which is based on behavior (of what or Topics, w/where and when), defining subscriber interests, in any of publication (newspaper, book, magazine, technical paper, etc…, being topic associated, being website based sources of topics with keywords.

A Life Library, organized … chronologically by TOPICS OF SUBSCRIBERS
[0447] The life library can be organized in many ways: chronologically, by topic, by level of the subscriber's interest, by type of publication (newspaper, book, magazine, technical paper, etc.), where read, when read, by ISBN or by Dewey decimal, etc….

Note, the system can, construct an automatic diary for them, for example as a website. The user would be able to edit and modify the diary, add additional materials such as photographs and, of course, look again at the items scanned

Note below, w/locations & activities
[0457] A variation on, or enhancement of, the Life Library concept is the "Life Saver," where the system uses the text captured by a user to deduce more about their other activities. The scanning of a menu from a particular restaurant, a program from a particular theater performance, a timetable at a particular railway station, or an article from a local newspaper to make deductions about the user's location and social activities, and could construct an automatic diary for them, for example as a website. The user would be able to edit and modify the diary, add additional materials such as photographs and, of course, look again at the items scanned.

 
NOTE track read rank, on SEARCH RESULTS, 
[0563] In some embodiments, the search results can be prioritized or restricted or classified based on whether the search query was from a paper document and/or whether the result is available as a paper document. Search results can also be adjusted based on the read rank of the paper document. Some embodiments can track both read rank (search and other activity originating from scans in rendered documents) and conventional page ranking (links from websites to documents and/or their associated web pages, the ranking of the linked-from website, number of browser-based visits to documents on the web, web-based download activity associated with documents, etc.). Some embodiments can adjust returned search results and other activities based on read ranks which include or are weighted by the print circulation numbers for the paper documents. 
Alternatively, search results and activities can be adjusted based on a combination of read rank and traditional methods of ranking and prioritizing. In some embodiments search results and search-related activities (such as presentation or delivery of search results to the query source or user) can be determined or influenced by financial compensation from paper document publishers, distributors, authors, copyright holders, etc., to the search engine provider, indexing service, or other service provider. In some embodiments this compensation includes fees, payments, or charges for special (e.g., prioritized) handling of queries originating from paper documents. In some embodiments the special handling includes forwarding queries to a network location specified by the sponsoring party or otherwise processing queries associated with fees in a manner distinct from those with no association with fees.

	Rendering obvious details associated with, 
acquiring an updated resource from a website: associating the updated resource with a library topic in a pre-established persistent topic resource library, and 
o	storing the updated resource and an association between the library topic and the updated resource in the persistent topic resource library; determining that the persistent topic subscribed by the user matches the library topic, and determining the updated resource as an updated matching resource: and recommending the updated matching resource to the user

SEE based on, subscribe, being, notified of new relevant matter or when a new edition of the book is published (or Updates), is based on interests (Topics), associated with, their decision about when and where to provide updates, further information, new editions or even completely new publications on topics that have proved to be of interest in existing books.

SEE notify of updated (upon new), based on a subscribe, using, interests (establishing Proven Topics or persistent) and deciding the (When & Where), to provide the updates, being, new editions or even completely new publications on topics that have proved to be of interest in existing books, rendering obvious to perform as claimed, storing the updated resource and an recommending the updated matching resource to the user, including Where, when, as well as a pre-established library topic, (“…on topics that have proved to be of interest in existing books…”).

[0173] Some publishers may have mailing lists to which readers 
can subscribe if they wish to be notified of new relevant matter or when a new edition of the book is published. With the described system, the user can register an interest in particular documents or parts of documents more easily, in some cases even before the publisher has considered providing any such functionality. The reader's interest can be fed to the publisher, possibly affecting their decision about when and where to provide updates, further information, new editions or even completely new publications on topics that have proved to be of interest in existing books.

	Note a pre-established Topic Library, read on, on topics that have proved to be of interest in existing books.

King 20120041941, teaches this information, is of, a Life Library (and or scan history), having information about user Interests and Habits (including Proven Topics of Interest or persistent topics), this data is applied to offers to users 
[0258] The "Life Library" or scan history described in Sections 6.1 and 16.1 can be an extremely valuable source of information about the interests and habits of a user. Subject to the appropriate consent and privacy issues, such data can inform offers of goods or services to the user. Even in an anonymous form, the statistics gathered can be exceedingly useful.

[0387] Section 10.6 has already mentioned the idea of offering products and services to an individual user based on their interactions with the system. Current online booksellers, for example, often make recommendations to a user based on their previous interactions with the bookseller. Such recommendations become much more useful when they are based on interactions with the actual books.

 [0511] In some embodiments users can subscribe to various services offered by a service provider. These services support the use of handheld document data capture devices. Such services can include communication, transaction intermediation (e.g., providing payment to a vendor for purchases made by the subscriber with the handheld device), search, content indexing, data processing, data archiving (e.g., life library), and many others. For example, a service provider might provide communication and search functions for a mobile phone so that it can be used to capture information from a rendered document and wirelessly communicate the information to a search engine. In another example, a service provider can provide user accounts associated with handheld data capture devices. These accounts can include internet-hosted repositories of user data related to captures ("Life Libraries"), search and retrieval services for capture activity, purchasing and other financial transaction support (for example, support for having users` purchases billed 


	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rapaport with the teachings of King, to perform as claimed, acquiring an updated resource from a website: associating the updated resource with a library topic in a pre-established persistent topic resource library (see Life Libraries), and storing the updated resource and an association between the library topic and the updated resource in the persistent topic resource library, determining that the persistent topic subscribed by the user matches the library topic, and determining the updated resource as an updated matching resource: and deciding the WHEN and WHERE, associated with the recommending the acquired, updated matching resource to the user, based on the behavior (such as: where read, when read), as taught by King, as described above.



Regarding claim 2 the combination as applied with Rapaport is deemed to meet as claimed, further comprising: determining a persistent topic to be recommended to the user based on the historical behavior and a subscription behavior, for the persistent topic of the user, and recommending (see suggestions 0020, 0024, and 0026) the persistent topic to the user

SEE 0166, based on subscription, “newer invitations” and 0195 and 0453 and 0247 and based on, Topic of Interest (0075)

And

SEE, 0173, in King, “topics that have proved to be of interest”


Regarding claim 3 the combination with Rapaport is deemed to further render obvious as claimed, further adapted for comprising the querying (0075, by search keywords), a corresponding matching resource in a pre-established persistent topic retrieval library (having Topics of Interest), and 

Regarding claim 4 according to claim 3, the combination with Rapaport is deemed to further render obvious as claimed, further comprising: wherein the querying a corresponding matching resource in a pre-established persistent topic retrieval library, and returning the matching resource to the client for display, upon receiving a persistent topic clicked by the user comprises: querying the corresponding matching resource in the pre-established persistent topic retrieval library, upon receiving the persistent topic clicked (see clicking 0089), by the user, sorting (Rapaport, 0029, 0085, 0101, 0177), the matching resource based on a click record and a resource attribute of the matching resource, and the historical behavior of the user; and returning the matching resource to the client for display according to a sorting result (0139) SEE 0075, 0155, 0202, 0241, and 0242

Regarding claim 5 the combination with Rapaport is deemed to further render obvious as claimed wherein the matching a persistent topic for a retrieval keyword (see Rapaport, Fig. 1C) based on the retrieval keyword of a user (see 186, search history keywords), combined with at least one of historical behavior or a subscription record of the user (see above) comprises: determining the persistent topic for the retrieval keyword based on the retrieval keyword of the user combined with at least one of the historical behavior or the subscription record of the user; and sorting (Rapaport, 0139 with scores, associated with competing topics), the persistent topic based on a click record (see 0335, frequency, 0338), of the persistent topic and the historical behavior of the user (0022, 0139)

Regarding claim 6 the combination with Rapaport is deemed to further render obvious as claimed, wherein there is a time as claimed, wherein before the matching a persistent topic for a retrieval keyword (Rapaport, based on Fig. 1c), based on the retrieval keyword of a user combined with at least one of historical behavior or a subscription record of the user, the method further comprising: mining a user query meeting a preset condition as the persistent topic, based on a user retrieval log; establishing a resource library based on a pre-configured website and a click resource of the persistent topic; and 

SEE Rapaport 0024

“AS mentioned above, the main topic or topics of discussion within a given room may change over time and as a result, the chat room may become de-linked from a first topic node (e.g., 450) and re-linked to one or more new topic nodes (e.g., 460, 480). Also, the topic name and/or topic specification of a given topic node may change from time to time; in which case, some rooms may elect to migrate away from that node and others may elect to migrate toward that node. Additionally, it is to be understood that although a given node such as 450 may point directly or indirectly to a large number of chat rooms that are taken to be substantially on-topic relative to the current topic of the given topic node...” 

Regarding claim 7, the combination with Rapaport is deemed to further render obvious as claimed wherein the preset condition comprises at least one of: the user query being continuously searched for a second preset number of days by over a preset number of people within a first preset number of days, Or the user query comprising a preset keyword See Fig. 1C, keywords of search history and Time considerations 0149 “..The CFi-Pull Requests 207a may contain filtering criteria for selectively pulling only those recent CFi'ts whose time stamps correspond to a certain time span and/or for CFi's whose topic hints correspond to a certain topic area or domain of interest and/or constitute a limited number N of most recent ones of such criteria matching CFi's that are to be pulled..”. Claim 13-19, 25 is deemed analyzed and discussed with respect to the claims above.





Allowable Subject Matter
Claims 8-12 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

acquiring a resource in the pre-configured website and the click resource of the persistent topic as original resources; de-duplicating original resources having a consistent literal content based on titles and texts of the original resources, to obtain a resource; extracting a resource attribute of the resource, the resource attribute comprising a title, a summary, a map, and a value score; and storing the resource and the corresponding resource attribute into the resource library.
Claim 20 (apparatus), recites substantially as recited in claim 8 (method) and is allowed for substantially the same reasons as claim 8 above.
Regarding claim 9, which depends on claim 6 and claim 1, the prior art fails to teach, disclose or suggestion in combination with the additional limitations of (claim 9): wherein the establishing an association between the persistent topic and a resource in the resource library, and storing the association into a persistent topic retrieval library comprises: extracting a word distribution of the persistent topic and a word distribution of the resource respectively, a statistical corpus of the persistent topic comprising the click resource of the persistent topic and a resource having a title containing the persistent topic in the resource library; de-duplicating and clustering persistent topics based on word distributions and word embedding characteristics of the persistent topics; establishing an association relationship between the processed persistent topic and the resource, and storing the association relationship into the persistent topic retrieval library; and de-duplicating resources associated with the processed persistent topic based on word distributions of the resources associated with the persistent topic.
Claims 10, 11 and 12 (which additional recite additional limitations, are allowed for at least the reasons of claim 9 above.

Claim 21 (apparatus), recites substantially as recited in claim 9 (method), and is allowed for substantially the same reasons as claim 9 above.

Claims 22, 23, 24 (which additional recite additional limitations), depend from claim 21, and therefore, are allowed for at least the reasons of claim 21 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162